Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2286 Page 1 of 47

EXHIBIT C
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2287 Page 2 of 47

ANNEX EAST

ANNEX WEST

TOT.

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2288 Page 3 of 47

1
1
1
1
1
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2

wt
p

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2289 Page 4 of 47

2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2

an
r~9

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2290 Page 5 of 47

2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2

ROPE NTR ER ERE a ER

N
~
a
a

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2291 Page 6 of 47

NIN TNTNTNTNEN NTN NN AANA AA aladadatlatatadadadadaladata

Att pet NINN TA et nnfpetd] edinpedibedbedfeqdafabelediedqia

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2292 Page 7 of 47

NUINTN NINN INN Ni Ninian iris N lind pln) ln po

2
1
2
0
1
0
0
0
i
i
2
0
0
0
0
0
0
1
0
0
6
0
i
1

rary
we
a
eo

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2293 Page 8 of 47

NISINTAENTNINTN IN IN AN NAA tA lA lAlale

TUN SAN TIN NN etl fet ledfetfetperfainiwloalalatalalealalalaiaialale

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2294 Page 9 of 47

NINTNIN TAIN TANT ANNAN NAA odAAd A lA laAdaAdaAdeadaladalada

SfPSOlS[SpOlsojololes[ofofesiolejolslofolololola[olololololololololo

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2295 Page 10 of 47

2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2
2

TOT. 0 64

 

POD is currently closed. Saving to use as overflow of new
arrests in 1F to continue 14 day quarantine and separation
of inmates into pairs of two
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2296 Page 11 of 47

| BLOCK
10

NSEOENTO

OiRPiPpololmflmele
Bape maf fea pe | ee | pa

0
l
1
0
0
1
i
0

pape p rated ea] ee] ee] ee

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2297 Page 12 of 47

Worker Dorm

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2298 Page 13 of 47

Worker Dorm

BLOCK

RiP Spe pe ie peleat ee perpea| peepee t elie |p] pe

bade aar [pe
S/S|[Slsls

7
8
8
0
0
1
1
1
1
1
1
1
1
1
1
1
1
0
1
1
4
6
3
8
2
7

-
°°

nn
=

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2299 Page 14 of 47

fea fee
bea Ppa fp pa | pa [pea f pea pp pp od fF feed Fp
ome RERIR TRIB TR SIS lo

fet | a | pe
Ooporoa

7
10
9
1
i
i
1
1
0
1
i
1
1
1
1
i
1
2
3
3
6
5
8

rary
Oo

an
a

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2300 Page 15 of 47

BRL PER Re ele Rte feted efit] lie

fas fer | er fe | pr
aQlolololo

8
9
6
i
1
1
1
1
i
1
1
1
1
i
1
i
1
i
1
7
6
6
5
7
3

-_
Q

~~
its)

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2301 Page 16 of 47

Mireles etal f eit bo teal ial pf pad pa] ee] pot ia | pa

bape ra fea fio
Spo roroia

6
7
7
1
1
1
1
1
1
1
1
1
1
1
1
1
1
1
1
1
1
7
10
7
3
4
0

-
©

oa
©

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2302 Page 17 of 47

0
i
1
1
1
1
i
1
1
0
i
0
1
1
1
1
1
1
1
1
i
1
1
i
i

NI
N

25

 

ALL SINGLE CELLS
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2303 Page 18 of 47

  

Y Outland County
Baan

Summary

  

 

Daily Inmate Population Report for
Thursday 5/7/2020

 

 

 

 

 

 

 

*1G EAST 32 7

* HOLDING FOR RIDE-OUTS 0

* |-BLOCK HOLDING 15 0

* INTAKE 109 14

* PRE-BOOKING 0

* TEMP OVERFLOW HOLDING 0 0
Non-General Pop Subtotal 156 21

 
 
   

 

 

 

CLINIC 7 4
K-BLOCK 25 24
OCJL-ANNEX 440 189
OCJL-GENERAL POPULATION 638 375

 

General Population Subtotal

 

 
 

 

 

 

 

 

 

 

EAST ANNEX 398 53
Satellites Subtotal 398 53

95% of General Population 1,433 645
Total of General Population 1,508 645

In Custody Total 1,664 666

 

 

 

 

 

 

 

 

 

 

 

 

 

Main Jail

A 110 78
B 110 69
Cc 110 80
D 110 68
EAST BLOCK 36 9
WEST BLOCK 36 12
I 66 37
N1 28 10
N2 32 12

Snes rte] 888 8TS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1E WEST 16 15
1G WEST 32 16
Hi 64 36
Female Subtotal 112 67
E2 48 13
F4 64 55
F2 64 45
G2 64 4
H2 64 5
Male Subtotal 304 122

General Population
Annex Subtotal 440 189

 

 

 

 

* NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 05/07/2020 04:04:22 AM
Data Last Refreshed: 05/07/2020 03:58:00 AM
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2304 Page 19 of 47

 

Oakland County
Michigan.

Summary

 
 

*1G EAST

Daily Inmate Population Report for
Friday 5/1/2020

 

 

 

 

 

 

 

 

CLINIC

32

* HOLDING FOR RIDE-OUTS 0

* |-BLOCK HOLDING 15
* INTAKE 109 28
* PRE-BOOKING 0 0
* TEMP OVERFLOW HOLDING 0 a)
Non-General Pop Subtotal 156 33

  
  

 

 

 

t 3
K-BLOCK 25 23
OCJL-ANNEX 440 175
OCJL-GENERAL POPULATION 638 367

 

General Population Subtotal

 

1,110

  

568

 

 

 

 

 

 

EAST ANNEX 398 63
Satellites Subtotal 398 63

95% of General Population 1,433 631
Total of General Population 1,508 631
In Custody Total 1,664 664

 

 

 

Main Jail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A 110 68
B 110 68
Cc 110 84
D 110 69
EAST BLOCK 36 6
WEST BLOCK 36 16
| 66 36
N1 28 10
N2 32 10
General Porta 638 367

Annex
1E WEST 16 15
1G WEST 32 17
H1 64 42
Female Subtotal 112 74
E2 48 13
F1 64 36
F2 64 48
G2 64 4
Male Subtotal 240 101

General Population

Annex Subtotal 440 175

 

 

 

 

 

“ NOTE: These inmates not included in the Total of General Population.

Report Last Refreshed: 05/01/2020 04:04:21 AM

Data Last Refreshed: 05/01/2020 03:58:00 AM
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2305 Page 20 of 47

%£ Oakland County Sheriff's Office

CURRENT INMATE COUNTS PER CELL

Counts in cells: Black/White (Total) // Counts in title: (Max Count) // (0) or -- means cell is empty

 

 

 

  

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   
    
 

 

 

 

 

 

  
  
  
    
   

 

 

 

      

    
 

 

 

 

 

 

 

 

 

 

    

   
  
    
   

   

 

 

 

 

 

 

    
  
   
 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

   

 

   
  
  
  
  

 

 

  
  
  
 

 

 

    
 

 

   

A 3 c 10 | 11 | 12] 13 [14] 15 [16
ar| 4/2 (6) | 4/4 (8) | 5/3 @) | foul 275 5) : =
AZ| 213/415{/617]/8{9]10 [J fate -{2/3[4]-Je,7]- hs
AS] 2314151617119} 10 Mi fe [2/2 (3/8)] 1/3 (4) | 2/4 6) -
10 0/0 (0) OS
04
03
| 02
4/3 (7) | 02 |
B2} 21/314}51/617]8{9] 10 |
B3} 2] 3]--{5|--|7[-]--| 10 GYMNASIUM
B4| 41/0 (2) | 2/4 (3) | 2/1 (3) 0/0 {0)
BS | 1/5 (6) | 6/0 (6) | 3/5 (8)
TRUSTY DORM (12 PER CELL/72)
ME} 1/2 (3) | 2/1 (3) | 2/1 (3)
A 8 c *w] 3/3 (6) | 2/1 (3) | 1/2 (3)
C1} 3/4 (7) 3/3 (6)
c2} 21314]51617/8]9] 10 'N DORM (287 : wee y
C2] 213141516} ~-18]-1 10 Nt Ne [3/9 (22)] EAST ST aaa S70 pie) Tea
ca] 6/0 (6) | 6/0 (6) WEST] 6/7 (13/64) 1/3 (4/64) 2/0 (2/4)
c5 | 2/3 (5) | 3/4 (7) AEE
Ri R2
2/0 (2) | 1/0 (1) NOTES
: Single Occpancy ceils will show Cell Number if occupied or --
A B Cc R3 R4 RS if empty (available)
p1| 3/3 (6) | 3/4 (7) | 2/0 (2) | 4/215) | 3/2 (4) |
D2 213141516171819} 10 RG RI Rg Multiple Occupancy cells will show B/W counts and {Total}
p3] 21-|4}516]7]-[9] 10 | exe | - | = | count
D4] 4/4 (8) 7/0 (7) RQ TOTAL ANEX/ENEX just show counts, not individ. cells
05 | 2/2 (3) | 0/2 (2) | 1/1 (2) | 0/0 (0) | 15 | “DbiClick to add empty ceils to your MOVEMENT form!

 

 

 

 

 

 

OAKLAND COUNTY JAIL * 1201 N TELEGRAPH RD IN PONTIAC, M1 48341 * BLDG 10 EAST
CURRENT INMATE COUNTS PER CELL Generated with OCSO-Hub v.20190611 on 5/7/2020 by WAITD

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2306 Page 21 of 47

weja soo.

- 20.

19

17

2nd Floor) 1st Floor

J@2)0 1Je2}0

21 22

stoate.sjo24c

64 Max
2 Per Cell |

- Even=Lower Bunk
_ Odd=Upper Bunk

 

 

Exit |

 

Jodo

wo2}9.o2)e

wed joaio
sore joaa
sJo2|o ozo
ee c

 

Fea c “age Sr
ajo ny oO oe O

“4stFloor | 2ndFioor |

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2307 Page 22 of 47

19.2)6 29 a —e2t5 02, oO

28

29

sls210.20t6  alostetigeia
| . _ tJasjo jozje

 

“WEST 2310 soate

14 30

o :

 

- 40 Max.
_ 2 Per Cell

 

2 4 a lo ile 0

2

Upper Bunket | a oud a a culo oO
‘Lower Bunke2.-: D, .
a “0 a.

16

a2

 

a5 00 55 40

 

 

 

: dst Floor: - 2nd Floor.

 

 
 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2308 Page 23 of 47

(eato 2jo2j0 eae jJo2)o

: : o 2 #4

“ipsa oo  algaio.uiqai

‘EAST

 

 

40 Max |
_ 2 Per Cell

Upper Bunk=1
Lower Bunks2.

 

 

00 00 00 00.

 

 

2nd Floor) 1st Floor

Exit |

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2309 Page 24 of 47

2nd Floor

 

_ettioor “ictal

ca alo ese
Fe “Novije ile.

 

 

‘4sLower Bunks :
2=Upper Bunks

64 Max

2PerCell |

 

 

 

 

 

 

 

__AstFloor 2nd Floor
=, ae
| Oj|a2|4
eee
# M2|0 1 ja 2/0

 

in dhe 4 ‘| ale Za
a] ajo] ne 2 oO

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2310 Page 25 of 47

2nd Floor Ast Floor |

18

17.

§

 

        

13 1

apap ab ak

- Upper Bunk=Odd
Lower Bunk=Even ~

48 Max
2 PerCell: :

_1sLower Bunk |
_ 2=Upper Bunk |

|

 

 

 

— dstFloor © 2nd Floor -

ip

Y on

19

 

“op ob ip ap

2B 2p be

9 ed

40 22

    

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2311 Page 26 of 47

2 jo2|o Jade

2 22

M2 | O

20 Bh

19

18 2

Fn Flor fet Floor)

_ 64 Max
“ seesnapcdeus ato liscisegetes! saseyaweneugceamuagins | 2 Per Cell;
ad | O12 | Cl. i[M2;a ~ Even=Lower Bunk |

_ Odd=Upper Bunk |

 

 

cnet SR TEE “Jos Jauje)e

ajo2zjojo2)o
ee ee
J|@2|o1jo2|o
J|42)0 1 | 2)

“ja2/olje2|o
jje2|eija2o
Sette je sya
Je sle fee
: 16 B 32

“4stFloor ©. 2nd Floor

 
MAI 02/0 - | / zo o2|o

aps eso “lp eda

Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2312 Page 27 of 47

sak ue

19.

 

“2nd f Floor)

 

i j@2]o

3

 

EAST

40 Max
__2 Per Cell

-. Upper Bunk=1 a
Lower Bunk=2_ |

 

O00 00 00 00

 

“Ast Floor

 

 

 

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2313 Page 28 of 47

AIG 2e (lo2}e : _ eale ele

25 28

Hg219 2,26 | | lt) a

WEST sent

 

> a0 Max Ce |

|M@2{O 1|M2ia
IA | [4 2)4
15 ee
Upper Bunke=t ee ee
oe Lower Banke? Jjo2{o lw 2la

16 32.

O00 00 00,00.

 

 

 

“st Floor : “2nd Floor.

 

 
  

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2314 Page 29 of 47

eu

182] a ee a

2 Float 7 Ast Floor ies |e joao
a)8 2/9 2Ja2|@

“6 ala eo
le 2|a aja2jo.

 

es)
aio2|o jo.

 

Ole

 

 

 

 

 

2Upper Bunks

2 Per Cell |

4=Lower Bunks _

64 Max

 

 

 

 

_ 4st Floor — - - 2nd Floor

43005
: ay M2|4 iia 2|h

J/O2|/4ijaz|a
JM 2|a iia 2|a

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2315 Page 30 of 47

eae oe

21

 

| 2nd Floor 4st Floor

sp 2) 12)
20

7

Upper Bunk=Odd
_Lower Bunk=Even —

1stFloor 2nd Floor

 

" Excopt 1,2.345 |

(DTU's)

 

EAST

“ 24 Max.”

2 Per Cell”

 

 

 

 

“php pa

23

upp
10-

“up 2p op 2b

25

cip 2 (0

24.
11

12 26

 

2p 2 ap

13 27

 

ap2p

14

| 28

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2316 Page 31 of 47

 

 

E2 194 | :

| E2195

O

[#2202 |. £2203

 

ae

|) pan

OC

E2219 |

E2235
“a
£2 243,

| E2251 |

=

 

BLUE EAST 193/256
| Max= 64

E2.204

O

E2212 |

E2 196 ‘| | | B2197 |

Oo.

"E2205

 

E2198 |

 

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2317 Page 32 of 47

F219 | Ep 130 |
gauss | eo 146 |

e216 | Bie |
| E2169 | E2170 |

 

oO

E2137 | £2138 |

OO 60

Oo Oh

-r2isa | aise |

Oo oO
Oo
ao oO
oOo 86

CO 2

 

TAN EAST 129/192
Max = 64

east | eu |

CJ QO

e2139 | £2140 | ~ eatat | e2142 |

-gzua7 | potas |

Oo. U6

Oo - O |
2155 | E2156 |
oO Oo

ein | e2im | |

cei | e217 | ra iv9 | eaio |

Oo 60

 

_ £2133 | £2134 |

Oo C)

E2149 | E2150 |

E2157 | 2158 |.

| eats | raise |

oo

“ein | pia |

Ty

2 189 | me 190 |

OO

Exit

 

 

| E2135

| e2isi | E2is2 |
Ellas | 52186 | | e2ia7 | E2iss | :

— oe Oe OD

i
a

| E2143

 

item -

a

E2136 | |

Ol

San
we
a
ne

B2192 |

i

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2318 Page 33 of 47

 

 

 

 

 

 

 

 

 

 

 

 

wa

 

 

 

 

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2319 Page 34 of 47

 

E102 |

‘| eno |

wv

sus |

v]

“| ena4_|

4 ‘ae |
a

D EL 03
- ‘ELI
El 19
; | “e127 .
pias
Ela

ELSI

Red EAST 01/64
Max = 64°)

_E1ot |
a
| eu |
O-
E120 |

E136 |

vi.

| eae |
ae

yen |

5 gros |

ei |

[| e122 |.

CI.

a

Cl.

| pias |

 

 

Leis |

e159 | e160 [_

ome

E62. |

 

 

 

wy

Z 2 cr

 

 

 

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2320 Page 35 of 47

 

 

om

| E166

vl

E174

| Brs2

“| E190 —

[E198 |

| Br 106

| eri |
a7

EL 122

 

~ GREY EAST 65/128
_ Max = 64.

0

| nim

 

 

: fl 70

wa

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2321 Page 36 of 47

Grey West 01/3200 _ Grey=32

 

ow {| wi2 | wis | wia | wis | wis | wiz | wis | 2
Oo M OF OO OO ww “ODO TD
win | wi | wis | wi | wis | wie |

| wi io |
I. OF Mw

 

 

wor | wis | wie | wi | | wir | wie | wis | wie |

eee ee
cp wi2s | wi2s | | wi27 | wi2s | wi29 |

Oo OO Mw Oo

0 a
“| wist | wise |

 

 

- Redwest saree Redega
wis | wise | wiss | wise | wia7 | wiss | wia9 | wiao |
win | wie | wis | was | 4 wi as | wias | war | wras |
) wras | wiso |. wisi wise | wi 53 | wise |) wiss [ wise |
hows? | wiss | | wise | wiso | wie | wise | wie | wi 6s |

 

 
 

 
 

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2322 Page 37 of 47

"Blue West 65/96 Blue=32_

——wr6s | wee | _w267 | woes |. w269 | we70 | w271 | W272 [-
Ob  O.U OU UO Ow
wo [| war || wa7s | wo76 | wo77 | wo78 |) W279 | w2s0 |
O OF -O 4 oO Oo OG mw.
—woar | w2e2 |. w23 | woea { > woes | wre |. -woe7 | wese |
Oo OF BD: oO -O mM OU UO
— waso | w290 | W291 | wee fo w293 | w294 | wees | woe |
OQ O-- OF QO. OD a 0

Tan West 97/128

 

 

 

 

wos | woos |. | w299 | wo100 | wasor | wa 102 | was | “wa 104 ia
7 wa 105 [ we 106 | w2i07 | wotos | we 109 | w2ii0 | Swain | wane |
1 oo ooo Toon ae a

| wi | wo | wos | wos {wan | wos] we tio | w2 120 | |

ee eee ee

 

 

 

 

wf win| wialwos| ws|wors| wo| wre] |
ee

 

 

 
 

Exit

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2323 Page 38 of 47

 

 

 

W3=12 |
W212.
W112 -

“Basta”

E2=12

eta

“LowersEven # |
_ Upper=Odd #

"#4, #228e0s on Floor

 

colo slo 7

|

la

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2324 Page 39 of 47

 

- [iB ‘

i :
: mod :
Ne

08>

 

0g

zy
ov

Wy

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2325

 

yh
a

xo

 

 

xv
|

i
i
XV Xe
ae Of Ohe Ba Ou

  

XVI S :

xWWOE -

 

 

 

 

 

XVI

Page 40 of 47

XVI
apo

XVIALL
Aur

XVI

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2326 Page 41 of 47

 

 

ONT=31 0 N2=3t

 

Section N2 —

e 4 To | 3 ot S vf o

 

 

 

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2327 Page 42 of 47

  
   

 

8 @ § §-

 

/ StaKeW

     

 

_
~

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2328 Page 43 of 47

 

 

 

          

IRS28
“IC s0B

ILs30
F-10=02

~ btt=02

Exit |

i

Q

 

lobe

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2329 Page 44 of 47

sto slo 7la slo alm ala

 

i|u 2|u

je | 7

8

@

 

5 4

So

 

© oo

os

A

 

                               
   

|a@

D-1=30°
_,  DaHt0 |
WwW «D310

D-4=30
D-6=30

 

8 8.

sal

2

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2330 Page 45 of 47

     

888 8 Q
os o 8|

 

8

&

 

g

 

&

 

 

                          

ale de lollo alo sJo lols)

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2331 Page 46 of 47

ola sla

siasla

slam 5|a

        

vi.

 

 

BSS © HS SHEA GQ.

Dm

 

                     

alors she ole

 

8

 

 

B-1=30.
B-2=10
‘E B3=10
 -B4=30
B-5=30 ~

 

  

 
Case 2:20-cv-10949-LVP-MJH ECF No. 68 filed 05/12/20 PagelD.2332 Page 47 of 47

el

          
    
                

2|4 3a 4)

Jo wale ojo se

 

   

    

STs a a
So

 

 

«

ql

 

 

J
a

 

 

 

slusja zlaslo sjas|e

 

 
